Citation Nr: 0709083	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-35 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of post-
operative nasal injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from March 1959 to November 
1952, and from February 1955 to May 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.


FINDING OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's post-operative nasal injury is manifested 
by slight deviation of the nasal bridge to the left, slight 
deviation of the nasal septum to the right, a crease in the 
bony structure and cartilaginous structure of the nasal 
septum horizontally from anterior to posterior, and 
subjective complaints of significant difficulty, and at times 
inability, to breathe from the nose.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for residuals of 
post-operative nasal injury have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.97, 
Diagnostic Code 6502 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a March 2005 letter, prior to the decision 
on appeal, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for an increased rating, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, and a transcript of hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  


Service connection for residuals of a post operative nasal 
injury, to include septal deviation, was established by an 
August 2001 rating decision, with a noncompensable evaluation 
assigned pursuant to Diagnostic Code 6502.  The veteran filed 
a claim for an increased rating in January 2005.

A noncompensable evaluation is warranted for traumatic 
deflection of the nasal septum with only slight symptoms.  A 
10 percent evaluation requires that the deflection produce 
marked interference with breathing space.  38 C.F.R. § 4.97, 
Code 6502, effective prior to October 7, 1996.

Diagnostic Code 6502 provides a 10 percent rating for 
traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6502. 

On the April 12, 2005 VA examination, the examiner noted the 
history of the veteran's nasal injury and that he underwent a 
nasal septoplasty in 1975 to correct the breathing difficulty 
in the right side of his nose.  The veteran stated that his 
breathing difficulty improved at that time, but has since 
become progressively more severe.  He noted he must use 
breathe-right strips across the bridge of his nose to breathe 
well through his nose, especially at night. 

Physical examination revealed the veteran was wearing a 
breathe-right strip across the external nasal tip.  Physical 
examination revealed a large, slightly drooping soft nasal 
tip.  The nasal bridge was slightly deviated to the left and 
a nasal hump was present in the mid bridge.  The nasal septum 
had a slight deformity and was slightly deviated to the 
right.  There was a crease in the bony structure and 
cartilaginous structure of the nasal septum horizontally from 
anterior to posterior.  The examiner noted that both nasal 
airways were adequate, with the left slightly more narrow.  
The examiner noted that there was no major obstruction.

In his notice disagreement, the veteran indicated that the 
examiner did not make him remove the breathe-right strip for 
the examination.  During his Board hearing, the veteran 
testified as to the difficulty breathing through his nose, 
and how the breathing strips are the only thing that helps 
somewhat.

Upon consideration of all of the evidence, including the 
objective findings and subjective complaints on examination, 
the credible testimony concerning his breathing difficulties, 
and the observations of the undersigned during the hearing, 
the Board finds that the veteran's symptomatology more nearly 
approximates the criteria for a 10 percent rating.  38 C.F.R. 
§ 4.3, 4.7; see also 38 U.S.C.A. § 5107(b).  This is the 
maximum evaluation assignable for that condition.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502.

The veteran's service-connected post-operative nasal injury 
does not present an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  In this regard, the 
Board notes that the evidence does not show that the 
condition interferes markedly with employment (i.e., beyond 
that contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  




ORDER

A 10 percent evaluation for service-connected residuals of 
post-operative nasal injury is granted, subject to the 
regulations applicable to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


